                        m THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

PLASTRONICS SOCKET PARTNERS,                  §
LTD., PLASTRONICS H-PIN, LTD.,               §
                                             §
              Plaintiffs,                    §
                                             §
y.                                           § CIVIL ACTION NO. 2:18-CV~00014-JRG
                                             §
DONG WEON HWANG, HICONCO.,                   §
LTD., HICON COMPANY,                         §
                                             §
             Defendants.                     §


                                   VERDICT FORM

        In answering the following questions and completing this Verdict Form, you are to

 follow all the instractions I have given you in the Court s Final Instructions to the Jury

 (which has sometimes been called the Court’s Charge to the Jury). Your answer to each

 question must be unanimous. Some of the questions contain legal terms that are defined

 and e plained in detail in the Court’s Charge to the Jury. You should refer to and consider

 the Court’s Charge to the Jury as you answer the questions in this Verdict Form.
       In this Verdict Form, the following terms have the following meanings:




         Plastronics Socket refers to Plastronics Socket Partners, Ltd. after the divisive

merger that separated the original Plastronics business into Plastronics Socket Partners,

Ltd. and Plastronics H-Pin, Ltd.

         Plastronics H-Pin” refers to Plastronics H-Pin, Ltd.


         Plastronics” refers to Plastronics Socket Partners, Ltd. as the original company, as

it existed at the time the Royalty Agreement and the Assignment Agreement were

executed, and before the divisive merger that divided the business into Plastronics Socket

Partners, Ltd. and Plastronics H-Pin.


       “Mr. Hwang” refers to Dong Weon Hwang, also known as Dan Hwang or D.W.


Hwang.

      “HiCon Ltd.” refers to HiCon Company Ltd.

      “DBA” refers to D.W. Wang doing business as HiCon Co., his sole proprietorship.

      “The 602 Patent refers to United States Patent No. 7,025,602.
QUESTION NO. 1




       Did Plastronics H-Pin prove by a preponderance of the evidence that HiCon Ltd. directly

infringed or induced infringement of claim 1 of the 602 patent?




       Please answer Yes or “No .
If you answered YES to Question No. 1, then you should proceed to answer
Question No. 2. If you answered NO to Question No. 1, then do not answer
Question No. 2.




QUESTION NO. 2




       Did Plastro ics H-Pin prove by a p eponderance of the evidence that t e infringing conduct

of HiCon Ltd. was willful?




       Please nswer Yes or No”.
  If you answered YES to Question No. 1. then you should proceed to answer
( Question No. 3. If you answered NO to Question No. 1. then do not answer
  Question No. 3.




QUESTION NO. 3




       What sum of money, paid today in cash, would reasonably compensate Plastronics H-Pin

for HiCon Ltd. s infringement up to the time of trial?




       Amount:




       $
QUESTION NO. 4




      Did Mr. Hwang prove by a preponderance of the evidence that Plastronics H-Pin breac ed

the Assig ment Agreement?




      Please answer Yes 5 or No .
If you answered YES to Question No. 4, then you should proceed to ans er
Question No. 5. If you answered NO to Question No. 4, then do not answer
Question No. 5.




QUESTION NO. 5




       What sum of oney, paid today in cas , would fairly and reasonably compensate Mr.

Hwang for his damages, if any, that resulted from Plastronics H-Pin s breach of the A i nm nt

Agreement?




      Amount:




      $
QUESTION NO. 6




      Did Mr. Hwang prove by a preponderance of the evidence t at Plastronics H-Pin breached

the Royalty Agreement?




      Please answer Yes or “No .
If you answered YES to Question No. 6, then you should proceed to answer
Question No. 7. If you answered NO to Question No. 6, then do not answer
Question No. 7.



QUESTION NO. 7




       What sum of money, paid today i cas , would fairly and reasonably compensate Mr.

Hwang for his damages, if any, that resulted from Plastronics H-Pin s breach of the Royalty

Agreement?




      Amount:
QUESTION NO. 8




      Did Plastronics H-Pin prove by a preponderance of the evidence t at Mr. Hwang breached

the Royalty Agreement?




      Please ans er Yes or “No”.
QUESTION NO. 9




       Did Mr. Hwang prove by a reponderance of the evidence t at Plastronics fraudulently

induced Mr. Hwang into entering into the Royalty Agreement?




      Please answer Yes or “No .
If you answered YES to Question No. 8, then you should proceed to answer
Question No. 10. If you answered NO to Question No. 8, then do not answer
Question No. 10.




QUESTION NO. 10




       What sum of money, paid today in cas , would fairly and reasona ly compensate

Plastronics H-Pin for its damages, if any, that resulted from Mr. H ang s breach of the Royalty

Agreement?




       Amount:
QUESTION NO. 11




      Did Plastronics H-Pin prove by a preponderance of the evidence that Mr. Hwang breached

the Assignment Agreement?




      Please answer Yes or “No”.
If you a swered YES to Question No. 4 and you answered YES to Question
No. 11, then you should proceed to answer Question No. 12.

If you answered NO to Question No. 4 or you answered NO to Question
No. 11, then do not answer Question No. 12.




QUESTION NO. 12




       Did Mr. Hwang prove by a preponderance of the evidence that his breach of the

Assignment Agreement was excused by Plastronics or Plastronics H-Pin s prior material breach

of the Assignment Agreement?




      Please answer Yes or “No”.
QUESTION NO. 13




       Did Mr. Hwang prove by a prepondera ce of the evidence t at Plastronics fraudulently

induced Mr. Hwang into entering into the Assignment Agreement?




      Please answer Yes or “No .
If you answered YES to Question No. 11, then you should proceed to answer
Question No. 14.

If you answered NO to Question No. 11, then do not answer Question No. 14.




QUESTION NO. 14




       What sum of money, paid today in cas , would fairly and reasonably compensate

Plastronics H-Pin for its damages, if any, that resulted from Mr. H ang s breach of the Assi n ent

Agreement?




       Amount:




       $
QUESTION NO. 15




       Did Plastronics Socket prove by a preponderance of the evidence that HiCon Ltd. tortiously

interfered with one or more of Plastronics Socket s prospective business relationships?




       Please answer Yes or “No”.
If you answered YES to Question No. 15, then you should proceed to answer
Question No. 16.

If you answered NO to Question No. 15, then do not answer Question No.
16.




QUESTION NO. 16




       Did Plastronics Socket prove by a preponderance of the evidence t at Mr. Hwang

conspired with HiCon Ltd. or others to tortiously interfere with one or more of Plastronics Socket s

prospective business relationships?




       Please answer Yes or “No .
If you answered YES to Question No. 15, then yon should proceed to answer
Question No. 17.

If you answered NO to uestion No. 15, then do not answer Question No. 17.




QUESTION NO. 17




       What sum of money, paid today in cas , would reasonably compensate Plastronics Socket

for its damages, if any, proximately caused by the tortious interference?




       Amount:




       $
If you answered YES to Question No. 15, then you should proceed to answer
Question No. 18.

If you answered NO to Question No. 15, then do not answer Question No. 18.




QUESTION NO. 18




     Did Plastronics Socket prove by clear an convincing evidence that the arm to Plastronics

Socket from HiCon Ltd s tortious interference resulted from actual malice?




     Please answer Yes or “No”.
If you answered YES to Question No. 18, then you should proceed to answer
Question No. 19.

If you answered NO to Question No. 18 or you did not answer Question
No. 18, then do not answer Question No. 19.




QUESTION NO. 19




       What sum of money, paid today in cas , should be assessed against HiCon Ltd. as

exemplary damages, if any, for the conduct found in response to Question #18?




       Amount:




       $
If you answered YES to Question No. 16, then you should proceed to answer
Question No. 20.


If you answered NO to Question No. 16, then do not answer Question No. 20.




QUESTION NO. 20




      Did Plastronics Socket prove by clear and convinci g evidence that t e harm to Plastronics

Socket from Mr. Hwang s cons iracy to tortiously interfere resulted from actual malice?




      Please answer Yes or “No .
If you answered YES to Question No. 20, then you should proceed to answer
Question No. 21.

If you answered NO to Question No. 20 or you did not answer Question
No. 20, then do not answer Question No. 21.




QUESTION NO. 21




       What sum of money, paid today in cash, should be assessed against Mr. Hwang as

exemplary damages, if any, for the conduct found in response to Question #20?




       Amount:




       $
                       FINAL PAGE OF JURY VERDICT FORM

You have now reached the end of the verdict form and should review it to ensure it

accurately reflects your unanimous determinations. The jury foreperson should then

sign and date the Verdict Form in the spaces below. Once this is done, notify the

Court Security Officer that you have reached a verdict. The jury foreperson should

keep the Verdict Form and bring it when the jury is brought back into the courtroom.


Signed this     I..·
                _ -y+k
                  k         day of July 2019.




                                        Jury
